MILLER, Judge,
concurring fully and specially.
I concur fully with the majority opinion because I am convinced that proof of venue resting solely on so slim a reed as a rebuttable presumption of regularity as to the exercise of police duties within applicable jurisdictional boundaries is inconsistent with judicial economy and public confidence in the due administration of justice in Georgia. To the extent that this Court, or any court, indulges in such a proposition, a disservice is done to constitutional jurisprudence requiring that the State establish venue and that it do so beyond a reasonable doubt.
I write separately to emphasize my concern, as a former trial judge and prosecutor, that so many appeals continue to reach this Court in which the State has failed to ensure that venue was established beyond a reasonable doubt. Instead of asking this Court to compromise the constitutional requirement of establishing venue, the district attorney should instead ensure that every witness at trial is asked to simply state where the offense occurred and whether that location is within the county alleged in the indictment. Having a trial reversed as a result of the State’s failure to do so is an inexcusable waste of finite judicial resources. It is also a disservice not only to the trial court, but the jurors and witnesses who participated in the first trial, and especially to the victims of crime who must endure a second trial based on the State’s failure to ask the most basic of questions.
I am authorized to state that Presiding Judge Blackburn and Presiding Judge Smith join in this special concurrence.